Title: William Lambert to Thomas Jefferson, 8 January 1811
From: Lambert, William
To: Jefferson, Thomas


          
            Sir,
            City of Washington, January 8th 1811. 
          
           I inclose for your acceptance, a printed copy of my answer to the Critical Reviewers of Boston, in Massachusetts, who have, in their review for the month of October last, published a number of remarks against my papers submitted to Congress at their last session, relative to the establishment of a first meridian for the United States. Altho’ I dislike much to appear before the public in the style and manner forced upon me by those reviewers, yet I thought it advisable so to do, and endeavor to counteract unfavorable impressions not more insidious in their tendency, than in the manner form of proceeding, and method of circulation. I wish it was in my power to send you a copy of the review; but I have as yet seen but one of them.
          
            I have the honor to be, with great respect, Sir, Your most Obedt servant,
            
 William Lambert.
          
        